Citation Nr: 0418096	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  95-15 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to August 8, 1989, 
for the award of service connection for systemic lupus 
erythematosus (lupus), to include whether clear and 
unmistakable error was committed in February 1993 and March 
1994 rating decisions.

2.  Entitlement to service connection for ulcers.

3.  Entitlement to service connection for lumbar spine 
stenosis.

4.  Entitlement to a separate disability rating for service-
connected post-traumatic stress disorder (PTSD).

5.  Entitlement to a separate disability rating for service-
connected anti-phospholipid syndrome.




REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to December 
1969.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In February 1993, the RO granted entitlement to service 
connection for lupus and assigned a 30 percent rating 
therefor, effective as of March 27, 1992.  An RO hearing 
officer, in a February 1994 decision, increased the 
disability rating for lupus to 100 percent, and a March 1994 
rating decision assigned an effective date of March 27, 1992, 
for that rating.  The March 1994 rating decision also found 
no clear and unmistakable error in a December 1970 rating 
decision in which the Hartford, Connecticut, RO denied 
service connection for "fever."  In an April 1997 rating 
decision, the Muskogee RO found that the February 1993 and 
March 1994 rating decisions were clearly and unmistakably 
erroneous by failing to assign an effective date of August 8, 
1989, for service connection for lupus.

In a November 1998 decision, the Board, in pertinent part, 
denied entitlement to an effective date earlier than August 
8, 1989, for the award of service connection for lupus.  In 
reaching that decision, the Board found that questions of 
clear and unmistakable error in February 1993 and March 1994 
rating decisions were also resolved.  The veteran appealed 
that determination to the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims) (Court) which, by means of an Order issued in June 
2003, in part vacated the Board's November 1998 decision, and 
remanded to the Board the veteran's claims of entitlement to 
en earlier effective date and of clear and unmistakable 
error.

In its June 2003 Order, the Court noted that the Board, in 
its November 1998 decision, had remanded a claim of 
entitlement to an increased disability evaluation for 
dysthymic disorder, which was rated at that time as 50 
percent disabling, and that this matter was therefore not 
subject to Court consideration.  In November 1999, while this 
issue was on remand status, the RO increased the rating for 
this disorder to 70 percent.  The veteran, in April 2000, 
withdrew further appeal of that decision and indicated that 
he did not seek a higher rating for that disorder, or an 
earlier effective date for the award of compensation 
therefor.  That issue, accordingly, is no longer in appellate 
status, and need not be considered by the Board. 

In June 2002, the RO denied claims of entitlement to service 
connection for ulcers and for lumbar spine stenosis.  The RO 
at that time also, in essence, awarded service connection for 
PTSD and anti-phospholipid syndrome; the evaluation of PTSD 
was combined with the rating assigned for dysthymic disorder, 
for which service connection had already been established, 
while the rating for anti-phospholipid syndrome was combined 
with the rating already assigned for service-connected lupus.  
The veteran thereafter indicated disagreement with those 
denials of service connection, and the combining of those 
various disabilities for rating purposes.  As explained 
below, review of the veteran's claims file does not 
demonstrate that a Statement of the Case (SOC) was thereafter 
issued on these matters.  Accordingly, the issues of 
entitlement to service connection for ulcers, entitlement to 
service connection for lumbar spine stenosis, entitlement to 
a separate disability rating for service-connected PTSD, and 
entitlement to a separate disability rating for service-
connected anti-phospholipid syndrome, are addressed in the 
remand portion of the decision below and are remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran's response in April 1971 to the Hartford RO's 
December 1970 denial of service connection for "fever" was 
a valid and timely Notice of Disagreement (NOD).  The RO did 
not furnish the veteran with a Statement of the Case in 
response thereto.

2.  Service connection was granted in February 1993 for lupus 
based in part on evidence of record in December 1970, to 
include service medical records; a date of August 8, 1989, 
was ultimately assigned as the date that service connection 
for this disorder became effective.

3.  The veteran's claim of entitlement to service connection 
for a disability eventually characterized as lupus had been 
pending since his claim of entitlement to service connection 
for "fever" that was denied in December 1970; that claim 
was filed by the veteran in August 1970, within one year of 
his separation from service on December 18, 1969.


CONCLUSION OF LAW

Entitlement to an effective date of December 19, 1969, for 
the award of service connection for lupus is established.  
38 C.F.R. § 3.400(b) (2003); 38 C.F.R. § 19.113 (1970).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, essentially, that an effective date 
earlier than August 8, 1989, for the award of service 
connection for lupus should be assigned.  After a review of 
the evidence, and for the reasons set forth below, the Board 
will grant the claim, and assign an effective date of 
December 19, 1969 for service connection for lupus.  

There is no question as to the essential facts in this 
matter.  The veteran was discharged from active military 
service on December 18, 1969.  In August 1970 he filed a 
claim of entitlement to service connection for "fever."  In 
December 1970, the RO denied the veteran's claim, and by 
letter dated the following month, notified him of its 
decision and of his appellate rights and procedures.  

In April 1971, the veteran submitted a Statement in Support 
of Claim, in which he indicated that he sought transfer of 
his file to the jurisdiction of another RO, and in which he 
advised VA that he would  "ask for a reconsideration of 
denial of service connected for (fever), which you indicate 
was not incurred in, or aggravated by service."  The veteran 
cited a medical report from a named physician, which was 
forwarded to the RO, and which indicated the onset of his 
condition, and subsequent hospitalization, within seven 
months of my release from the veteran's active duty.  The 
veteran argued that such evidence indicated that he had the 
disorder "under the one year presumption of good health."  
In separate and contemporaneous correspondence to the 
receiving RO, the veteran reiterated his contentions.  

Review of the veteran's claims file reveals that neither the 
forwarding or receiving ROs thereafter furnished the veteran 
with an SOC in response to these statements; rather, he was 
notified by letter by each RO that the evidence of record did 
not provide a basis for establishing service connection for 
fever through presumption.


In August 1989, the veteran submitted a letter to VA in which 
he referenced having been diagnosed with autoimmunity or 
chemically induced acquired immuno-deficiency syndrome.  In 
February 1993, the Muskogee RO granted service connection for 
lupus, effective as of March 27, 1992.  In that rating 
decision, the RO noted that the veteran's service medical 
records referenced treatment for pleurisy, and that a private 
physician had linked the veteran's inservice symptoms to the 
post-service manifestation of lupus.  The effective date of 
this grant was subsequently revised to August 8, 1989, the 
date of receipt by VA of the letter in which he first cited 
his diagnosis of acquired immuno-deficiency syndrome, on the 
basis that this was in fact a reference to his lupus.

Given these facts of record, the Board must conclude that the 
veteran's claim of service connection for lupus has been in 
active appellate status since April 1971, thus placing the 
effective date for the grant of service-connected 
compensation at December 19, 1969 - the date the veteran was 
separated from active military service.   

The law provides that except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the latter.  If a claim is received within one year after 
separation from service, the effective date will be the day 
following separation from active service; otherwise, the 
effective date is the date of receipt of the claim, or the 
date entitlement arose, whichever is latter.  If the claim is 
based on a presumption of service connection, the effective 
date is the date that entitlement arose, if the claim is 
received within one year after separation from active duty; 
otherwise, the effective date is the date of receipt of the 
claim or the date that entitlement arose, whichever date is 
later.  38 C.F.R. § 3.400(b)(2).

With regard to appellate procedures, an appeal consists of a 
timely filed Notice of Disagreement (NOD) and, after an SOC 
has been issued, a timely filed Substantive Appeal.  
38 C.F.R. § 20.200.  That is, following submission by the 
claimant of an NOD, the RO is to issue an SOC; see 38 C.F.R. 
§ 19.26.  Current regulations define an NOD as a written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  While 
special wording is not required, an NOD must be in terms that 
can reasonably be construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201.  

Significantly as to the present matter, when the veteran 
first filed a claim for service connection following his 
separation from service in December 1969, the law required 
merely that the claimant submit a written communication 
expressing dissatisfaction or disagreement with an 
adjudicative determination, and it was to be in terms that 
could be reasonably construed as evidencing a desire for 
review of that determination.  38 C.F.R. § 19.113 (1970).

Thus, the veteran's claim has been pending since he first 
filed a claim of entitlement to service connection for 
"fever" in August 1970.  As discussed above, in April 1971 
he submitted statements in which he requested that the RO's 
adverse December 1970 decision be reconsidered.  These 
statements clearly constitute a written communication 
"expressing dissatisfaction or disagreement" with the RO's 
December 1970 denial of his claim, and can be reasonably 
construed as "evidencing a desire for review of that 
determination."  38 C.F.R. § 19.113 (1970).  Because these 
statements constituted an NOD within the meaning of then-
applicable law, it   was incumbent upon the RO to have 
thereafter furnished the veteran with an SOC.  No SOC was 
provided by the RO to the veteran.  

It is clear from a review of the medical evidence that the 
medical disability for which the veteran sought service 
connection in 1970 ("fever") is deemed to be a 
manifestation of the same medical disability (lupus) for 
which service connection was eventually granted, and which 
had been variously diagnosed beginning in service in 1968.

In sum, the veteran filed a claim for service connection 
within one year after separating from service, that claim has 
been pending since he filed that claim, and that claim was 
ultimately granted.  The effective date for the award of 
service connection for the disability that was the subject of 
that claim (lupus) accordingly is, under the regulations that 
govern the assignment of effective dates, no later than the 
date of that claim, since the claim was filed subsequent to 
the date of entitlement.  (As noted above, the RO eventually 
determined that the disability had initially been manifested 
during service.)  Since the veteran filed his claim within 
one year after his separation from service, the appropriate 
effective date is the first day following his last day of 
active service.  The correct effective date for the award of 
service connection for lupus is therefore December 19, 1969.

The Board notes that the veteran has also raised claims as to 
whether the February 1993 and March 1994 rating decisions 
contained clear and unmistakable error.  The Board's decision 
herein renders such inquiry irrelevant, inasmuch as any 
favorable decision by the Board regarding such error is 
superseded by the Board's findings in this case.

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given that the 
veteran cannot by law receive a date earlier than December 
19, 1969, further consideration of the VCAA will not avail 
the veteran.  


ORDER

An effective date of December 19, 1969, for the award of 
service connection for systemic lupus erythematosus (lupus) 
is granted, subject to the laws and regulations governing the 
disbursement of VA compensation.


REMAND

As noted above, the RO, in June 2002, denied claims of 
entitlement to service connection for ulcers and lumbar spine 
stenosis.  The RO at that time also, in essence, awarded 
service connection for PTSD and anti-phospholipid syndrome; 
the evaluation of PTSD was combined with the rating assigned 
for dysthymic disorder, for which service connection had 
already been established, while the rating for anti-
phospholipid syndrome was combined with that assigned for the 
already service-connected lupus.  The veteran thereafter 
indicated disagreement with those denials of service 
connection, and the combining of those various disabilities 
for rating purposes.  Review of the veteran's claims file, 
however, does not demonstrate that an SOC was thereafter 
issued on these matters.  In such situations, according to 
the Court, the Board must remand the claims to the agency of 
original jurisdiction for the issuance of a SOC.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  

This case is therefore remanded to the Veterans Benefits 
Administration (VBA) for the following action:

With specific regard to the veteran's 
claims of entitlement to service 
connection for ulcers, entitlement to 
service connection for lumbar spine 
stenosis, entitlement to a separate 
disability rating for service-connected 
PTSD, and entitlement to a separate 
disability rating for service-connected 
anti-phospholipid syndrome, VBA must 
issue an SOC pertaining to those four 
issues.  The veteran should be provided 
with appropriate notice of his appellate 
rights and accorded the appropriate 
period of time within which to submit a 
substantive appeal.  If a timely 
substantive appeal is received with 
regard to any or all of these issues, 
those issues should be forwarded to the 
Board for appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



